Name: 86/221/EEC: Commission Decision of 30 April 1986 on the Guidelines for the Management of the European Social Fund in the financial years 1987 to 1989
 Type: Decision
 Subject Matter: EU finance;  management
 Date Published: 1986-06-07

 Avis juridique important|31986D022186/221/EEC: Commission Decision of 30 April 1986 on the Guidelines for the Management of the European Social Fund in the financial years 1987 to 1989 Official Journal L 153 , 07/06/1986 P. 0059*****COMMISSION DECISION of 30 April 1986 on the Guidelines for the Management of the European Social Fund in the financial years 1987 to 1989 (86/221/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 85/516/EEC of 17 October 1983 on the tasks of the Euroepan Social Fund (1), and in particular Article 6 thereof, Having regard to the opinion of the Committee of the European Social Fund, Whereas the Commission adopts, before 1 May of each year and for the three following financial years, the Fund Management Guidelines for determining those operations which reflect Community priorities as defined by the Council and in particular the action programmes in the area of employment and vocational training; Whereas the Member States have been consulted and the Parliament has expressed its views in the resolution of 11 March 1986, HAS DECIDED AS FOLLOWS: Sole Article The Guidelines of the Management of the European Social Fund for 1987 to 1989 as annexed to the present decision. Done at Brussels, 30 April 1986. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 289, 22. 10. 1983, p. 38. ANNEX 1. General 1.1. Fund assistance will be concentrated on operations to further employment in: 1.1.1. the absolute priority regions as defined in Article 7 (3) of Council Decision 83/516/EEC; 1.1.2. areas of industrial and sectoral restructuring made up of zones assisted or proposed by the Commission to be assisted from the non-quota section of the European Regional Development Fund or assisted under Article 56 of the ECSC Treaty (see attached list); 1.1.3. areas of high and long-term unemployment drawn up by reference to unemployment rates and gross domestic product (see attached list). 1.2. Priority operations limited to the absolute priority regions are indicated by the letters 'AR'; those limited to these regions and the regions listed in the Appendix are marked 'R'; priority operations without regional limitation are marked 'N'. 1.3. Persons unemployed for more than 12 months are considered to be long-term unemployed. 1.4. Priority will be given to vocational training operations which: 1.4.1. equip trainees with the skills required for one or more specific types of job; 1.4.2. have a minimum duration of 200 hours apart from whatever preparatory training which may be included; 1.4.3. include 40 hours devoted to training broadly related to new technologies, which are counted in the calculation of the minimum duration of training; this will not apply to operations for the mentally disabled; 1.4.4. in the case of operations intended to further employment in Greece and Portugal, and in Spain for 1987, the minimum duration laid down in 1.4.2 shall be reduced to 100 hours and the requirement related to new technologies in 1.4.3 shall not apply. 1.5. Priority will be given to theoretical instruction forming part of apprenticeship training only in the absolute priority regions or elsewhere where it concerns the disabled and the members of the families of migrant workers. 1.6. Priority will not be given to assist the salary costs of public agents in the case of operations for instructors, vocational guidance or placement experts or development agents. 1.7. Applications will be approved by budget item. Where appropriations are insufficient to cover priority operations, a linear reduction will be applied, calculated in proportion to the financial volume of remaining applications by each Member State. This system will also apply to a surplus of non-priority operations. In the application of the reduction, preference will be given to: 1.7.1. operations forming part of an integrated programme involving assistance from two or more Community financial instruments, in particular Integrated Mediterranean Programmes (N); 1.7.2. operations of vocational training leading directly to specific jobs in enterprises employing less than 500 persons and linked with the application of new technology which is the subject of Community Programmes of Research and Development (N); 1.7.3. operations particularly dependent on Fund assistance for their implementation (N). 1.8. Decisions on applications for assistance will be consistent with Community policies and will take account of compliance with Community rules. 1.9. When implementing the Guidelines, the Commission shall have regard to the adjustment problems of Spain and Portugal, especially as far as national legislation is concerned; in particular, it shall take account of the economic and social situation of Portugal. 2. Priority operations for young people under 25 2.1. Vocational training for persons under 18 years of at least 800 hours duration including work experrience of at least 200 hours but not exceeding 400 hours and offering substantial prospects of employment (R); for operations intended to further employment in Greece and Portugal, and in Spain for 1987, the minmum work experience required shall be 100 hours. 2.2. Vocational training for persons whose qualifications have through experence proved to be inadequate or inappropriate preparing them for skilled jobs requiring the use of new technology (N) or in occupations offering substantial prospects of employment (AR). The requirement for new technology shall not apply in 1987 for Spain. 2.3. Recruitment to or setting up of additional jobs of indeterminate duration (R) or to additional jobs of at least six month duration which fulfil a public need (AR). 2.4. Vocational training, recruitment to or setting up of additional jobs through employment initiatives taken by local groups, with the assistance, as appropriate, of local or regional authorities, and in the context of a local expansion of employment opportunities (N). 3. Priority operations for persons over 25 3.1. Vocational training of the long-term unemployed geared to their needs and including motivation and guidance and offering substantial prospects of employment (R). 3.2. Vocational training for staff of undertakings with fewer than 500 employees requiring retraining with a view to the introduction of new technology or improvement of management techniques (R); by derogation from 1.4.2 a minimum duration of 100 hours will be required. 3.3. Recruitment or setting up of the long-term unemployed to additional jobs of indeterminate duration or to additional jobs of at least six months duration which fulfil a public need (AR). 3.4. Vocational training, recruitment to or setting up of additional jobs through employment initiatives taken by local groups, with the assistance, as appropriate, of local or regional authorities, and in the context of a local expansion of employment opportunities (R). 4. Priority operations which have no age requirements 4.1. Operations forming part of an integrated programme involving assistance from two or more Community financial instruments (N). 4.2. Operations carried out jointly by bodies in two or more Member States (N). 4.3. Vocational training linked to operations to restructure industrial undertakings because of technological modernization or fundamental changes in demand in the sector concerned; the restructuring must substantially affect the skills requirements and affect at least 15 % of the workforce within a period of two years. The training may relate to workers being retrained for continued employment in the undertaking, or those becoming redundant and needing jobs elsewhere (R). Priority will be given outside the priority regions where the restructuring affects the skills requirements of at least 25 % of the workforce and is located in an area of particularly high unemployment or where the public authorities have introduced exceptional measures to support vocational training or job creation (N). 4.4. Operations of vocational training leading directly to specific jobs in enterprises employing less than 500 persons and linked with the application of new technology which is the subject of Community Programmes of Research and Development (N). 4.5. Recruitment to additional full-time or part-time jobs linked to the reorganization or redistribution of work, as agreed between the social partners (N). 4.6. Vocational training, recruitment to or setting up of additional jobs for women in occupations in which they are under-represented (N). 4.7. Operations for migrant workers and members of their families: 4.7.1. to assist their integration into the host country with vocational training combined with language training (N); for persons over 25 years, this training is limited to the three years following immigration; 4.7.2. to maintain knowledge of the mother-tongue and provide vocational training combined, if necessary, with refresher language courses when they wish to return to the labour market of their country of origin, this applying solely to nationals of Member States (N). 4.8. Operations for disabled people capable of working in the open labour market (R). 4.9. Vocational training of a least 400 hours duration for persons with a minimum of three years work experrience for employment as instructors, vocational gidance experts, placement experts or development agents (for the promotion of local initiatives): 4.9.1. in the absolute priority regions (AR); 4.9.2. elsewhere to further the employment integration of migrant workers, the employment of women and the employment of the disabled (N). 5. Specific innovatory operations Innovatory operations for not more than 100 persons which represent a potential basis for future fund assistance. These should test new approaches to content, methods or organization of operations eligible for fund assistance (N). The limitation of 100 persons will not apply to operations coming within Integrated Mediterranean Programmes. LIST OF AREAS OF HIGH AND LONG-TERM UNEMPLOYMENT AND/OR INDUSTRIAL AND SECTORAL RESTRUCTURING BELGIQUE/BELGIÃ  Arrondissements/arrondissementen: Aalst, Arlon, Ath, Bastogne, Brussel/Bruxelles, Charleroi, Dendermonde, Dinant, Eeklo, Hasselt, Huy, Leuven, LiÃ ¨ge, Marche-en-Famenne, Maaseik, Mechelen, Mons, Mouscron, Namur, NeufchÃ ¢teau, Nivelles, Oostende, Oudenaarde, Philippeville, Soignies, Thuin, Tongeren, Tournai, Turnhout, Verviers, Virton, Waremme. DANMARK Amtskommunerne: Bornholm, Frederiksborg. Thyboroen-Harbooere, Thyholm, Lemvig, Ulborg-Vemb, Ringkoebing, Holmsland, Skjern, Egvad (Ringkoebing Amtskommune); Hanstholm, Thisted, Sydthy, Morsoe, Sallingsund, Sundsoere (Viborg Amtskommune); Gundsoe, Roskilde, Lejre, Bramsnaes (Roskilde Amtskommune). Kommuner nord for Limfjorden, naar bortses fra AAlborg kommune (Nordjylland). DEUTSCHLAND Laender: Berlin, Saarland; Kreise: Cloppenburg, Gelsenkirchen, Leer, Luechow-Dannenberg, Wittmund; Arbeitsmarktregionen: Aachen, Ahaus, Amberg, Bochum, Braunschweig-Salzgitter, Bremen, Bremerhaven, Essen-Muelheim, Dortmund-Luedinghausen, Duisburg-Oberhausen, Fulda, Hagen, Luebeck-Ostholstein, Osnabrueck, Recklinghausen, Schwandorf, Siegen, Steinfurt, Wesel-Moers; Gebietsteile der Arbeitsmarktregion Bayreuth, die im Rahmen der Gemeinschaftsaufgabe »Verbesserung der regionalen Wirtschaftsstruktur" Foerdergebiete sind; Gebietsteile von Rheinland-Pfalz, die an das Saarland angrenzen (1). ESPAÃ A Comunidades autÃ ³nomas: AragÃ ³n, Asturias, Baleares, Cantabria, CataluÃ ±a, Comunidad Valenciana, Madrid, Navarra, PaÃ ­s Vasco, Rioja. FRANCE DÃ ©partements: Aisne, Allier, Alpes-de-Haute-Provence, Alpes-Maritimes, ArdÃ ¨che, Ardennes, AriÃ ¨ge, Aude, Bouches-du-RhÃ ´ne, Calvados, Cantal, Charente, Charente-Maritime, Cher, CorrÃ ¨ze, Corse-du-Sud, Haute-Corse, CÃ ´tes-du-Nord, Creuse, Dordogne, DrÃ ´me, Eure, FinistÃ ¨re, Gard, Haute-Garonne, Gironde, HÃ ©rault, Indre, Indre-et-Loire, Landes, Loire, Loire-Atlantique, Lot, Lot-et-Garonne, LozÃ ¨re, Maine-et-Loire, Manche, Meurthe-et-Moselle, Meuse, Morbihan, Moselle, Nord, Orne, Pas-de-Calais, PyrÃ ©nÃ ©es-Atlantiques, Hautes-PyrÃ ©nÃ ©es, PyrÃ ©nÃ ©es-Orientales, Haute-SaÃ ´ne, SaÃ ´ne-et-Loire, Sarthe, Seine-Maritime, Deux-SÃ ¨vres, Somme, Tarn, Tarn-et-Garonne, Var, Vaucluse, VendÃ ©e, Vienne, Haute-Vienne, Vosges, Yonne, Territoire de Belfort; arrondissement d'Albertville dans la Savoie; zones aidÃ ©es limitrophes au dÃ ©partement des Vosges dans la Bas-Rhin et le Haut-Rhin (2). ITALIA Provincie: Alessandria, Ancona, Arezzo, Belluno, Bologna, Brescia, Cremona, Ferrara, Firenze, ForlÃ ¬, Genova, Gorizia, Grosseto, La Spezia, Livorno, Lucca, Massa-Carrara, Milano, Novara, Padova, Pavia, Perugia, Pesaro e Urbino, Piacenza, Pisa, Pordenone, Ravenna, Rieti, Roma, Rovigo, Savona, Siena, Terni, Torino, Trento, Trieste, Udine, Valle d'Aosta, Varese, Venezia, Viterbo; Zone assistite nelle province di Como, Pistoia, Treviso, Vercelli (1). LUXEMBOURG NEDERLAND Gebieden vastgesteld door de Commissie voor de Regionale Ontwikkelingsprogrammering: Agglomeratie, Haarlem, Alkmaar en omgeving, Arnhem/Nijmegen, Delfzijl en omgeving, IJmond, Kop van Noord-Holland, Midden-Noord-Brabant, Noord-Friesland, Oost-Groningen, Twente, Zuidelijke IJsselmeerpolders, Zaanstreek, Zuid-Limburg, Zuidoost-Drenthe, Zuidoost-Friesland, Zuidwest-Friesland. In Zuidoost-Noord-Brabant de textielzone Helmond. UNITED KINGDOM Counties/local authority areas: Central, Cheshire, Cleveland, Clwyd, Cornwall, Dumfries and Galloway, Durham, Dyfed, Fife, Greater Manchester, Gwent, Gwynedd Hereford and Worcester, Highlands, Humberside, Isle of Wight, Lancashire, Merseyside, Mid Glamorgan, Northumberland, Nottinghamshire, Salop, South Glamorgan, South Yorkshire, Staffordshire, Strathclyde, Tayside, Tyne and Wear, West Glamorgan, West Midlands, West Yorkshire; Travel-to-work-areas: Workington (Cumbria), Coalville (Leicestershire), Corby (Northamptonshire), Scunthorpe (Lincolnshire). (1) Dreizehnter Rahmenplan der Gemeinschaftsaufgabe »Verbesserung der regionalen Wirtschaftsstruktur", Deutscher Bundestag, Drucksache 10/1279 vom 11. 4. 1984, S. 150. (2) DÃ ©cret 82/379 du 06. 05. 1982 relatif Ã la prime d'amÃ ©nagement du territoire, Journal Officiel de la RÃ ©publique franÃ §aise du 7. 5. 1982, p. 1294. (1) - Comitato interministeriale per il coordinamente della politica industriale, deliberazione del 27. 3. 1980, Gazzetta ufficiale della Repubblica italiana n. 104 del 16. 4. 1980, pag. 3386, pag. 3390. - Decreto n. 902 del 9. 11. 1976, Gazzetta ufficiale del 11. 1. 1977.